Exhibit 10.9

GRANT OF RESTRICTED STOCK

Sparton Corporation (Sparton) hereby grants to [ENTER NAME] (Employee) [ENTER
NUMBER OF SHARES] shares of Restricted Stock, subject to and upon the terms and
conditions set forth in this Grant of Restricted Stock and the Sparton
Corporation 2010 Long-Term Incentive Plan (Plan). This Grant of Restricted Stock
is made as of [ENTER DATE OF GRANT] pursuant, subject to and in accordance with
the Plan. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Plan. In the event of an inconsistency between the
Plan and this Grant, the Plan shall control.

Performance Criteria Targets. The performance criteria targets listed in the
following chart shall govern the determination of vesting for the Fiscal Year
indicated.

 

Fiscal Year

  

Performance Criteria Target

2011

  

2012

  

2013

  

2014

  

Vesting and Forfeiture. Vesting credit units are earned if the performance
criteria target is met or exceeded for any single Fiscal Year or on an
accumulated basis within the performance period. Vesting credit units shall be
given out in a two step process. Step one: the Employee shall receive one
vesting credit unit for satisfying or exceeding an annual performance target.
Step two: the Employee shall receive one vesting credit unit for satisfying or
exceeding each annual performance target within the Cumulative Performance
Period less any vesting credit units previously earned (1) under step one or
(2) in a previous year. In no event shall the number of vesting credit units
awarded exceed the number of annual performance periods that have elapsed.
Vesting or forfeiture shall occur on the last date on which the Form 10-K may be
timely filed for the fiscal year listed in the performance criteria chart above.

The Employee will vest in a portion of the shares of stock in accordance with
the following vesting schedule:

 

Vesting Credit Units

 

Vested Percentage

1   25% 2   50% 3   75% 4   100%

The Cumulative Performance Period shall be the period beginning on the first day
of the first Fiscal Year listed under the performance criteria target and ending
on the last day of the last Fiscal Year completed before the determination of
the satisfaction of the performance criteria is made.



--------------------------------------------------------------------------------

The Cumulative Performance Target shall include each of the performance criteria
targets for each fiscal year included in the Cumulative Performance Period.

Upon a Change of Control, all restrictions on the shares provided under this
Grant shall lapse and the all shares shall be fully vested, automatically and
without further action by the Sparton, Employee or any other party.

IN WITNESS WHEREOF, Sparton and Employee have executed this Grant of Restricted
Stock as of the date written above.

 

Employer:     Employee Sparton Corporation     [ENTER NAME] By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

     

 

2